Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 Response to Amendment
Amendments submitted on 4/5/2021 include amendments to the claims. Claims 2-11 are pending. Claims 2, 5, 7 have been amended. Claims 8-11 have been newly added.
Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach an air pocket cavity that is configured so as to prevent the bubble generated due to a flow of the liquid washing agent with air from upwardly moving toward the electrodes and that the lower portion of the air pocket cavity is disposed below lower ends of the electrodes: Yong et al. teaches a residual quantity detecting unit 180 provided with an air pocket cavity 182 (see mounting space for insertion) in communication with the passage of the passage body 142a/142b and capable of temporarily accommodating air and the liquid washing agent, and electrodes 183 disposed within the air pocket cavity 182 to contact the liquid washing agent, the residual quantity detecting unit 180 capable of detecting a low level of the liquid washing agent, wherein the air pocket cavity is defined by an air pocket forming portion (see rectangular portions vertically disposed and .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the bubble" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “wherein coupling portions” in line 1. It is unclear whether or not this is in reference to the “coupling portions” of claim 10. For examination purposes it has been assumed that the limitation reads: “wherein the coupling portions”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (KR20150004741A) in view of Kim (KR101320203B1).
Regarding claims 8-9, Yong et al. teaches a washing agent pump (see abstract), comprising a passage body 142a/142b having a passage for a liquid washing agent including a liquid detergent or a liquid softener and a pressurized space, and provided with an inlet port and an outlet port; a cylinder disposed at one side of the passage body 142a/142bto communicated with the pressurized space (see figure 14); a piston 146a/146b disposed within the cylinder in a reciprocating manner; a piston operating unit 143,144that operates the piston 146a/146b to reciprocate; and a residual quantity detecting unit 180 provided with an air pocket cavity 182 (see mounting space for insertion) in communication with the passage of the passage body 142a/142b and capable of temporarily accommodating air and the liquid washing agent, and electrodes 183 disposed within the air pocket cavity 182 to contact the liquid washing agent, the residual quantity detecting unit 180 capable of detecting a low level of the liquid washing agent, wherein the air pocket cavity is defined by an air pocket forming portion (see rectangular parallelepiped portions vertically disposed and extending from the passage body 142a/142b – reads on claim 9) and an air pocket cover (see horizontally disposed top surface) coupled to an upper end of the air pocket forming portion, the air pocket forming portion having a lower end in communication with the passage of the passage body 142a/142b and the upper end protruding upwardly from the passage body 142a/142b in an open state; wherein the electrodes 183 are provided at the air pocket cover and downwardly extend into the air pocket forming portion to contact the liquid washing agent; the air pocket cavity 182 is configured to have a lower portion in communication with the passage of the passage body 142a/142b (thereby 
Regarding claim 2, Yong et al. and Kim together teach the limitations of claim 8. Yong et al. teaches in figure 13 that the residual quantity detecting unit 180 may be disposed at a downstream side of the pressurized space along a flow direction of the liquid washing agent. Furthermore, Yong et al. teaches that the residual quantity detecting unit 180 is capable of detecting the level of liquid washing agent in the passage body 142a/142b regardless of the side of the passage body 142a/142b on which it is disposed and it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In re Japikse, 181 F.2d 1019, 86USPQ70).
Regarding claims 3-4
Regarding claims 5-6, Yong et al. and Kim together teach the limitations of claim 8. Yong et al. teaches in figure 13 that the residual quantity detecting unit 180 may be disposed at the pressurized space. Yong et al. does not explicitly teach that the residual quantity detecting unit is disposed at the upstream side of the pressurized space. However, Yong et al. teaches that the residual quantity detecting unit 180 is capable of detecting the level of liquid washing agent in the passage body 142a/142b regardless of the side of the passage body 142a/142b on which it is disposed, such that placement at the upstream side would allow for the residual quantity detecting unit 180 to measure the fluid level at that particular location. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In re Japikse, 181 F.2d 1019, 86 USPQ70). Yong et al. teaches that air is positioned above the liquid washing agent in the air pocket cavity (see figure 13). Yong et al. does not explicitly teach that the volume of the air pocket cavity is at least twice the volume of the introduction space. However, Yong et al. teaches that the volume of the introduction space determines the volumetric fluid flow rate that passes through the passage body 142a/142b, such that the volume of the introduction space may be chosen based on the desired volumetric flow rate (reads on claim 6). Furthermore, it has been determined that changes in relative proportions constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ777).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (KR20150004741A) and Kim (KR101320203B1) as applied to claim 8 and further in view of Pont et al. (EP1939347B1).
Regarding claim 7, Yong et al. and Kim together teach the limitations of claim 8. Kim teaches in figure 2 that the intake valve 151 may be disposed within the pressurized space and the discharge valve 152 is disposed outside the pressurized space; therefore, it is readily apparent that the intake and discharge valves may be so disposed in the modified system by Yong et al. and Kim. Yong et al. does not explicitly teach an intake valve spring and a discharge valve spring. Pont et al. teaches a washing agent pump (see abstract) and that springs (e.g. 40,38) maybe associated with valves (e.g. 25, 29) that allow for the pressure controlled opening and closing (restoration to respective initial positions) of said valves (see paragraphs [0094]-[0098], [0109]-[113], [0123], [0132]). Since both Yong et al. and Pont et al. teach washing agent pumps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the valves in the modified system by Yong et al. and Kim may include valve springs so as to allow for the pressure controlled opening and closing of said valves, as shown to be known and conventional by Pont et al.

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Yong et al. (KR20150004741A). Yong et al. fails to teach/disclose all of the limitations of claim 10. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711